Hagan, P. J.,
This is a trespass action which is presently at issue and has been placed upon the trial list.
Defendant served plaintiff with notice to take oral depositions of plaintiff and on the same day defendant also served interrogatories upon plaintiff. Plaintiff filed a motion for a protective order under Pa. R. C. P. 4012, which motion is presently before us.
The question which has been presented to us for determination is whether or not one party to a cause of action may simultaneously serve another with both notice of depositions and with interrogatories. This question is answered by Pa. R. C. P. 4005 (c), which provides:
“Interrogatories may be filed and served after a deposition has been taken, and a deposition may be sought after interrogatories have been answered, but the court, on motion of the deponent or the party interrogated, may make such protective order as justice may require. The number of interrogatories or of sets of interrogatories to be filed and served is not limited except as justice requires to protect the party from unreasonable annoyance, expense, embarrassment, or oppression.” (Italics supplied.)
It would seem quite clear from the above language that cumulative discovery is permitted by the Rules of Civil Procedure so long as discovery does not become unreasonably harassing. Depositions and interrogatories, however, may not be pursued simultaneously; that is, one of these two methods of discovery may not be commenced until after the other has been completed.
For the foregoing reasons, plaintiff’s motion for a protective order is granted, and it is hereby ordered that defendant may pursue either its interrogatories or its depositions of plaintiff, and, for the present, must withdraw the other.